DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fazio et al. (US Pub. No. 2014/0277045 A1).
Regarding claim 1, Fazio et al. disclose a method for treating heart failure (Figs. 14A-14F; paragraphs [0085]-[0094]) comprising: advancing an expandable tissue stabilizer 14 (Fig. 14C) adjacent a first side of an interatrial septum, wherein the expandable tissue stabilizer 14 has a first collapsed configuration and a second expanded configuration (paragraph [0089]); advancing an expandable cutter 12 (Fig. 14D; paragraph [0092]) adjacent a second side of the interatrial septum, wherein the expandable cutter 12 has a first collapsed configuration and a second expanded 
Regarding claim 2, Fazio et al. further disclose wherein advancing the expandable cutter 12 adjacent the second side of the interatrial septum comprises advancing the expandable cutter 12 through the interatrial septum (Figs. 14C & 14D).
  Regarding claim 3, Fazio et al. further disclose wherein the expandable cutter 12 is housed in a lumen of a cutter sheath in the first collapsed configuration (cutter sheath can be best seen in the alternate embodiments for the expandable cutter shown in Figs. 10-12).  
Regarding claim 4, Fazio et al. further disclose retracting the delivery sheath to expand the cutter to the expanded configuration (Fig. 14A to Fig. 14B shows retraction of delivery sheath 120 and expansion/delivery of the cutter can be best seen in the alternate embodiments for the expandable cutter shown in Figs. 10-12).  
Regarding claim 5, Fazio et al. further disclose wherein capturing the excised interatrial tissue with the expandable cutter 12 comprises collapsing the expandable cutter within the tissue stabilizer 14 (Figs. 14D-F; paragraphs [0092]-[0094]).  
Regarding claim 6, Fazio et al. further disclose collapsing the tissue stabilizer 14 (Figs. 14D-F; paragraphs [0092]-[0094]).  
Regarding claim 7, Fazio et al. further disclose wherein collapsing the expandable cutter 12 with the excised interatrial tissue into the delivery sheath 150 comprises advancing the delivery sheath 150 over the tissue stabilizer 14 and the cutter 12 (Figs. 14D-F; paragraphs [0092]-[0094]).
Regarding claim 8, Fazio et al. further disclose wherein the tissue stabilizer 14 and the cutter 12 are collapsed simultaneously (Figs. 14D-F; paragraphs [0092]-[0094]).  
Regarding claim 9, Fazio et al. further disclose wherein the tissue stabilizer 14 is mounted to a distal end of a stabilizer catheter (best seen in the alternate embodiment of stabilizers and cutters - Figs. 4C,4D, 8, 10-12).  
Regarding claim 10, Fazio et al. further disclose wherein excising interatrial tissue comprises creating an opening of sufficient size to relieve interatrial pressure (paragraph [0034]).  
Regarding claim 11, Fazio et al. further disclose wherein the opening has a diameter of approximately 5-12 millimeters (paragraph [0081]).  
Regarding claim 12, Fazio et al. further disclose wherein excising interatrial tissue comprises retracting the cutter 12 proximally through the interatrial septum (Figs. 14D-F; paragraphs [0092]-[0094]).  
Regarding claim 13, Fazio et al. further disclose wherein a circumference of the cutter 12 in the expanded configuration is smaller than a circumference of the tissue stabilizer 14 in the expanded configuration (best seen in the embodiments for the stabilizer/cutter in Figs. 10-12A).  
Regarding claim 14, Fazio et al. further disclose wherein the cutter and the tissue stabilizer are housed within the delivery sheath 120 in the collapsed configurations (Figs. 14A & 14F).  
Regarding claim 15, Fazio et al. further disclose wherein the tissue stabilizer catheter (best seen in the alternate embodiment of stabilizers and cutters - Figs. 4C,4D, 8, 10-12) is slidably engaged within a lumen of the delivery sheath 120 (Figs. 14A-14F showing the delivery of the tissue stabilizer and its catheter through, and thus slidable engagement with, the lumen of delivery sheath 120).  
Regarding claim 16, Fazio et al. further disclose wherein the cutter 12 is slidably engaged within a lumen of the delivery sheath 120 (Figs. 14A-14F showing the delivery of the cutter through, and thus slidable engagement with, the lumen of delivery sheath 120).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fazio et al. (US Pub. No. 2014/0277045 A1) in view of Vardi et al. (US Pub. No. 2016/0270810 A1).
Regarding claim 17, Fazio et al. fail to explicitly disclose wherein advancing the expandable tissue stabilizer to a first side of the interatrial septum comprises advancing the tissue stabilizer to a location at or near a fossa ovalis.
However, Vardi et al. teach that in a method of creating an interatrial aperture, a physician will utilize the fossa ovalis as the location for creating the interatrial aperture because the fossa ovalis is thinner than the remainder of the interatrial septum and it would be easiest to cut an aperture at its location (paragraph [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the interatrial aperture in Fazio et al.’s method at a fossa ovalis, as suggested and taught by Vardi et al., for the purpose of making the easiest cut due to its naturally thinner tissue thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 27, 2021